{¶ 1} On October 14, 2002, respondent, David P. Kraus, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D), and with its order dated January 17, 2001, in which the court stayed respondent’s suspension and placed him on monitored probation.
{¶ 2} THEREFORE, IT IS ORDERED by the court that the probation of respondent, David P. Kraus, Attorney Registration No. 0039592, last known business address in Beachwood, Ohio, be, and hereby is, terminated.
{¶ 3} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 4} For earlier cases, see In re Report of the Comm, on Continuing Legal Edn. (1995), 73 Ohio St.3d 1405, 651 N.E.2d 1303; In re Report of the Comm, on Continuing Legal Edn. (1999), 85 Ohio St.3d 1418, 707 N.E.2d 509; and Cuya-hoga Cty. Bar Assn. v. Kraus (2001), 91 Ohio St.3d 25, 740 N.E.2d 1092.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.